DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2015/0274289) in view of Yoeli (US 2009/0159757).
In re. claim 1, Newman teaches a rotorcraft, comprising: a fuselage (20) (fig. 1); a forward ducted fan (18) located in the fuselage (fig. 1); an aft ducted fan (18) located in the fuselage (fig. 1); a louver (26) (fig. 2) below each fan (para [0013]); and a louver (26) above each fan (para [0013]).
Newman fails to disclose the louver is a set of louvers, and the set of louvers above each fan are longitudinal louvers configured to rotate about at least one substantially longitudinal axis, wherein the at least one substantially longitudinal axis is fixed relative to the fuselage.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Yoeli to have the louver as a set of longitudinal louvers configured to rotate about at least one substantially longitudinal axis, since there are a finite number of identified, predictable potential solutions to close and open the fan opening and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known techniques for closing the opening during forward flight.
In re. claim 7, Newman as modified by Yoeli (see Yoeli) teach the rotorcraft of claim 1, wherein the set of louvers above each fan comprises: a plurality of slats (1809, 1811) (fig. 18) (para [0142]), each slat configured to pivot about a longitudinal axis (axes shown schematically in 1815).
Newman as modified by Yoeli (see Newman) teach the slat forms a circular cover for the fan when closed (fig. 2).
In re. claim 19, Newman teaches a method of controlling a rotorcraft, comprising: providing fuselage (20) ducted fans (18, 20) in a fuselage (20) of the rotorcraft (fig. 1); providing a louver (26) carried above and below each fuselage ducted fan (para [0013]); and opening the louvers for landings (para [0012]) wherein at least one of the louvers are disposed above a fuselage ducted fan (fig. 1) 
Newman fails to disclose the louver is a set of louvers rotatable about a longitudinal axis that is fixed relative to the fuselage.
Yoeli teaches a set of louvers (1809, 1811) (fig. 18) (para [0142]) rotatable about a longitudinal axis that is fixed relative to the fuselage (fig. 18).

In re. claim 20, Newman as modified by Yoeli (see Newman) teach the method of claim 19, further comprising: providing outboard ducted fans (12) pivotally coupled to the fuselage (figs. 1-2); and pivoting the outboard ducted fans from a horizontal position to a vertical position before closing the louvers (para [0012]).

Claims 2-3, 9, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Yoeli as applied to claim 1 above, and further in view of Moller (US 2001/0026563).

In re. claim 2, Newman as modified by Yoeli (see Newman) teach a pair of aft outboard ducted fans (12) pivotally carried by aft wings (16) (fig. 1).
Newman as modified by Yoeli fail to disclose the rotorcraft further comprises: a cabin and a pair of aft wings behind the cabin.
Moller teaches a rotorcraft comprising a cabin (128) (fig. 16) and a pair of aft wings (118) behind the cabin (fig. 16).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli to incorporate the 
In re. claim 3, Newman as modified by Yoeli (see Newman) teach a pair of aft outboard ducted fans (12) pivotally carried by aft wings (16) (fig. 1) and a set of fan blades (fig. 1).
Newman as modified by Yoeli fail to disclose a cabin; the pair of aft wings behind the cabin; a battery system; and a controller; wherein each of the outboard ducted fans comprises an electric motor configured to spin the set of fan blades; wherein the electric motor is powered by the battery system.
Moller teaches a cabin (128) (fig. 6); the pair of aft wings (118) behind the cabin (fig. 16); a battery system (para [0112]); and a controller (para [0069]); wherein each fan comprises an electric motor configured to spin the set of fan blades (para [0069]); wherein the electric motor is powered by the battery system (para [0069]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli to incorporate the teachings of Moller to have the recited aircraft configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and powered by known propulsion sources. 
In re. claim 9, Newman teaches a rotorcraft, comprising: a controller (as understood by being unmanned); a fuselage (20) comprising; a forward fuselage ducted fan (18) (fig. 1); an aft fuselage ducted fan (18) (para [0012]); a louver (26) below each fuselage fan and a louver above (26) 
Newman fails to disclose a battery system; a powerplant configured to power the battery system, the louver is a set of louvers rotatable about a longitudinal axis, and a cabin located forward of the aft wing, wherein the at least one substantially longitudinal axis is fixed relative to the fuselage.
Yoeli teaches a set of louvers (1809, 1811) (fig. 18) (para [0142]) configured to rotate about at least one substantially longitudinal axis (axes shown schematically at 1815), wherein the at least one substantially longitudinal axis is fixed relative to the fuselage (Fig. 18).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Yoeli to have the louver as a set of louvers rotatable about a longitudinal axis that is fixed relative to the fuselage, since there are a finite number of identified, predictable potential solutions to close and open the fan opening and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known techniques for closing the opening during forward flight.
Moller teaches a battery system (para [0069]); a powerplant configured to power the battery system (para [0069]), and a cabin (128) located forward of the aft wing (118) (fig. 16).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli to incorporate the teachings of Moller to have the recited aircraft configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and powered by known propulsion sources. 

Newman as modified by Yoeli and Moller (see Newman) teach a circular cover for the fan when closed (fig. 2).
In re. claim 12, Newman as modified by Yoeli and Moller (see Moller) teach the rotorcraft of claim 9, further comprising: a forward aerodynamic fairing (155) located forward of the cabin (fig. 16); and an outboard ducted fan (115, 117) pivotally coupled to a tilt actuator in the forward aerodynamic fairing (fig. 19).
In re. claim 15, Newman as modified by Yoeli and Moller (see Moller) teach the rotorcraft of claim 12, wherein the forward aerodynamic fairing is shorter in length as compared to the aft wing (fig. 16).
In re. claim 17, Newman as modified by Yoeli and Moller (see Moller) teach the rotorcraft of claim 9, wherein the powerplant is a combustion engine (para [0048]).
In re. claim 18, Newman as modified by Yoeli and Moller (see Moller) teach the rotorcraft of claim 9, wherein the powerplant is a fuel cell (para [0069]). 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Yoeli as applied to claim 1 above, and further in view of Moller and Bostan (US 7,044,422).

In re. claim 4, Newman as modified by Yoeli (see Newman) teach the rotorcraft of claim 1, further comprises: a pair of aft wings (16); a pair of aft outboard ducted fans (12) pivotally carried by the aft wings (fig. 1) each fan comprises a set of fan blades (fig. 1).

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli to incorporate the teachings of Moller to have the recited aircraft configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and powered by known propulsion sources. 
Bostan teaches a ducted fan comprising; a vertical control surface (436d) (fig. 4D) pivotally carried by the ducted fan (col. 11, ln. 25-35); and a horizontal control surface (436a) pivotally carried by the ducted fan (col. 11, ln. 25-35); wherein the controller controls both the vertical control surface and the horizontal control surface (via UAV controlled movement).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli and Moller to incorporate the teachings of Bostan to have pivotal vertical and horizontal control surfaces within the outboard ducted fans, for the purpose of providing additional control of the vehicle about the pitch, roll and yaw axes.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as modified by Yoeli as applied to claim 1 above, and further in view of Moses (US 4,086,726).


Moses teaches a cabin (interior of fuselage (22)); and an airstair (23); wherein the airstair is configured to provide access to the cabin (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli to incorporate the teachings of Moses to have an airstair providing access to a cabin, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and have access to the interior. 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Yoeli and Moller as applied to claim 9 above, and further in view of and Bostan.

In re. claim 13, Newman as modified by Yoeli and Moller (see Newman) teach the rotorcraft of claim 9, wherein each of the outboard ducted fans comprises: a set of fan blades (36) (fig. 1); a motor (12) configured to spin the set of fan blades (para [0012]).
Newman as modified by Yoeli and Moller (see Moller) teach an electric motor is powered by the battery system (para [0069].
Newman as modified by Yoeli and Moller fail to disclose a vertical control surface pivotally carried by the outboard ducted fan; and a horizontal control surface pivotally carried by the outboard ducted fan; and wherein the controller controls both the vertical control surface and the horizontal control surface.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli and Moller to incorporate the teachings of Bostan to have pivotal vertical and horizontal control surfaces within the outboard ducted fans, for the purpose of providing additional control of the vehicle about the pitch, roll and yaw axes.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as modified by Yoeli and Moller as applied to claim 9 above, and further in view of Moses.

In re. claim 14, Newman as modified by Yoeli and Moller fail to disclose an airstair pivotally carried by the fuselage; wherein the airstair is configured to provide access to the cabin.
Moses teaches a cabin (interior of fuselage (22)); and an airstair (23); wherein the airstair is configured to provide access to the cabin (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli and Moller to incorporate the teachings of Moses to have an airstair providing access to a cabin, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and have access to the interior. 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Newman as modified by Yoeli and Moller as applied to claim 9 above, and further in view of Toppenberg (US 2016/0101853).

In re. claim 16, Newman as modified by Yoeli and Moller fail to disclose the aft wing is forward swept.
Toppenberg teaches an aft wing (12) that is forward swept (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Yoeli and Moller to incorporate the teachings of Toppenberg to have the aft wing forward swept, since there are a finite number of identified, predictable potential solutions to wing sweep configurations and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so allows the location of the center of thrust in hover and line of action of thrust in cruise as well as the center of lift in cruise to be located above and near the center of gravity.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Ragland (US 10,246,184).

In re. claim 1, Newman teaches a rotorcraft, comprising: a fuselage (20) (fig. 1); a forward ducted fan (18) located in the fuselage (fig. 1); an aft ducted fan (18) located in the fuselage (fig. 1); a louver (26) (fig. 2) below each fan (para [0013]); and a louver (26) above each fan (para [0013]).

Ragland teaches a set of louvers (17) (figs. 1-4) above each fan (16) are longitudinal louvers configured to rotate about at least one substantially longitudinal axis (col. 4, ln. 43-51), wherein the at least one substantially longitudinal axis is fixed relative to the fuselage (figs. 1 and 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Ragland to have the louver as a set of louvers configured to rotate about at least one substantially longitudinal axis, since there are a finite number of identified, predictable potential solutions to close and open the fan opening and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known techniques for closing the opening during forward flight.
In re. claim 6, Newman as modified by Ragland (see Ragland) rotorcraft of claim 1, wherein the set of louvers above each fan comprises: a pair of doors (17) each having a half circle shape (fig. 2); wherein the pair of doors forms a circular cover for the fan when closed (fig. 2).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Ragland and Moller.

In re. claim 9, Newman teaches a rotorcraft, comprising: a controller (as understood by being unmanned); a fuselage (20) comprising; a forward fuselage ducted fan (18) (fig. 1); an aft fuselage ducted fan (18) (para [0012]); a louver (26) below each fuselage fan and a louver above (26) 
Newman fails to disclose a battery system; a powerplant configured to power the battery system, a set of louvers configured to rotate about at least one substantially longitudinal axis that is fixed relative to the fuselage, and a cabin located forward of the aft wing.
Ragland teaches a set of louvers (17) configured to rotate about at least one substantially longitudinal axis that is fixed relative to the fuselage (figs. 1 and 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman to incorporate the teachings of Ragland to have a set of louvers configured to rotate about at least one substantially longitudinal axis, since there are a finite number of identified, predictable potential solutions to close and open the fan opening and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so utilizes known techniques for closing the opening during forward flight.
Moller teaches a battery system (para [0069]); a powerplant configured to power the battery system (para [0069]), and a cabin (128) located forward of the aft wing (118) (fig. 16).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Ragland to incorporate the teachings of Moller to have the recited aircraft configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the aircraft to be manned and powered by known propulsion sources. 

Newman as modified by Ragland and Moller fail to disclose the pair of doors pivot along a centerline of each fuselage fan.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Newman as modified by Ragland and Moller to have the pair of doors pivot along a centerline of each fuselage fan, since Ragland states the exact location of the hinge may vary and it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so decreases the amount of hinges required for door actuation.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647